            UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MONTANA

COTTONWOOD ENVIRONMENTAL )
LAW CENTER               )
                         )   Civ. No. 18-12-BU-SEH
         Plaintiff,      )
    vs.                  )
                         )
                         ) PLAINTIFF’S REPLY IN SUPPORT
RYAN ZINKE, et. al.      ) OF JURISDICTIONAL DISCOVERY
                         )
         Defendants,     )
                         )
                         )
                         )
                         )
                         )
                         )
                         )
                         )
                         )
                         )
                               ARGUMENT

   I.    The Requests for Admission from Governor Bullock are Relevant.

   Governor Bullock argues that “[b]ecause Cottonwood misstates the

standard, the proposed discovery on Governor Bullock is not relevant, and

futile.” State Brf. at 3. According to Governor Bullock, “Cottonwood must

show that the Governor of Montana is subject to ‘federal control’ when it

comes to bison management.” State Brf. at 3 (citing Rattlesnake Coal. v.

U.S. E.P.A., 509 F.3d 1095, 1105 (9th Cir. 2007). Cottonwood disagrees.

   The Ninth Circuit Court of Appeals has previously reviewed the

applicability of NEPA to State Defendants regarding bison management in

Montana. Fund for Animals v. Lujan, 962 F.2d 1391, 1397 (9th Cir. 1992).

The Fund for Animals court “held that a nonfederal actor that receives

federal financial assistance may be enjoined for failing to comply with

NEPA.” 962 F.2d 1391, 1397 (9th Cir. 1992) (citation omitted). When

reviewing whether it had jurisdiction over the nonfederal actor, the court

looked at whether the State of Montana received federal financial support or

whether it had entered into a joint venture that involved the receipt of goods

or services from a federal agency.” Id. at 1398. Ultimately, the Fund for

Animals court determined it did not have jurisdiction over the state

defendants because the Plaintiffs were not able to demonstrate that the State

                                      1
of Montana received federal support to hunt, kill, or otherwise manage

bison.

   Here, Cottonwood is requesting that Governor Bullock admit that the

State of Montana has received federal assistance to haze, harass, or

quarantine Yellowstone bison. Dkt. 65 at 2. This admission should give the

Court jurisdiction over Governor Bullock for alleged NEPA violations under

the Fund for Animals analysis.

   Governor Bullock argues that even if he admitted that the State of

Montana receives federal assistance to haze, harass, or quarantine

Yellowstone bison, the Court does not have jurisdiction over him. Dkt. 70 at

4. Governor Bullock’s argument hinges on the idea that a plaintiff must

demonstrate that the federal government has “federal control” over a

nonfederal actor to establish jurisdiction for a NEPA violation. Dkt. 70 at 4.

The argument relies on a fundamental misunderstanding of the jurisprudence

regarding jurisdiction over nonfederal actors for alleged NEPA violations.

   In Rattlesnake Coal. v. U.S. E.P.A., the Ninth Circuit held that the federal

district court did not have jurisdiction over the EPA or the City of Missoula

because there was no federal action that triggered NEPA. 509 F.3d 1095,

1101 (9th Cir. 1997). Instead, there was a state project that received no

federal funds in its creation and minimal federal support in its



                                       2
implementation. Id. In Laub, the Ninth Circuit held that because the

plaintiffs did not contend that the federal government performed the

challenged action, Plaintiffs’ ability to bring a NEPA challenge against the

State Defendants necessitated a finding that the challenged state program

involved sufficient federal participation that it could be characterized as a

“single federal action.” Laub v. U.S. Dept. of Interior, 342 F.3d 1080, 1092

(9th Cir. 2003). That is not the case here.

    Here, unlike Laub, Cottonwood is challenging the failure to supplement

the NEPA analysis for a federal action. The operation of a bison quarantine

facility is a federal action under the IBMP. E.g., Dkt. 43 at 14. Cottonwood

is not challenging a local or state plan like the Plaintiffs in Rattlesnake and

Laub. Governor Bullock argues that “state actors may not be enjoined under

NEPA simply because a state project involves major federal action.” State

Brf. at 3 (quoting Fund for Animals, 962 F.2d at 1397-98). Cottonwood is

challenging the IBMP, not a state project. As such, Cottonwood seeks

discovery to determine whether the State of Montana is receiving federal

funding to help operate a federal facility that was approved under a federal

action.1


1
 If the Federal Defendants pay for State of Montana employees to work at
the federal buffalo quarantine facility, the Federal Government has control
over the State in implementing the federal action.

                                        3
   The Ninth Circuit in Fund for Animals v. Lujan articulated the correct

standard for obtaining jurisdiction over Governor Bullock in a challenge to a

federal action. 962 F.2d 1391, 1397 (9th Cir. 1992). Courts should look at

whether the nonfederal actor “receives federal financial assistance” or

“enters into a partnership or joint venture whereby the federal government

provides goods, services, or financing” to implement the federal activities—

in this case the bison quarantine. Id. If the State of Montana, through

Governor Bullock, is receiving federal support or has entered into an

agreement with the Federal Government to implement the IBMP (operate

the bison quarantine), this Court has jurisdiction over the Governor to enjoin

him for NEPA violations. Id.

   II.   Depositions are Appropriate.

   Federal Defendants claim that the four depositions that are being sought

are “wholly inappropriate given the well-established rule that judicial

review” of NEPA claims is limited to the Administrative Record. Dkt. 69 at

1. Federal Defendants have gotten ahead of themselves.

   The Ninth Circuit allows plaintiffs to conduct jurisdictional discovery in

NEPA cases where “pertinent facts bearing on the question of jurisdiction

are controverted or where a more satisfactory showing of the facts is




                                       4
necessary.” Laub, 342 F.3d at 1093.2 Here, there is a question of jurisdiction,

as evidenced by Defendants’ motions to dismiss for lack of jurisdiction. Dkt.

47-50.

    Cottonwood’s second amended complaint alleges the IBMP has a written

goal of 3,000 bison. Dkt. 46 ¶73. In May 2018, the National Park Service

presented 4,200 bison as the population objective for the Park. Dkt. 46 ¶73.

Cottonwood’s amended complaint alleges that Defendants violated NEPA

by failing to determine whether to supplement the NEPA analysis for the

IBMP in light of significant new information or circumstances that indicate

the Park Service believes 4,200 can be a new population goal. Dkt. 46 ¶75.

      The Tribal Intervenors’ attorney argues that former Superintendent

Wenk’s statements that Yellowstone’s bison population number can increase

is not significant. Dkt. 68 at 8 (“This is not significant new information

which requires supplementation under NEPA because these population

numbers have been occurring since the IBMP was founded.”). The merits


2
  While review of claims under APA section 706(2) are generally limited to
the administrative record (see Lands Council v. Powell, 395 F.3d 1019,
1029-30 (9th Cir. 2005) (listing exceptions)), review of Plaintiffs’ NEPA
claims that Defendants failed to supplement NEPA are not limited to the
record “because there is no final agency action to demarcate the limits of the
record.” Friends of Clearwater v. Dombeck, 222 F.3d 552, 560 (9th Cir.
2000) (citation omitted). Thus, if the Court denies Defendants’ Motions to
Dismiss, Cottonwood may seek additional discovery beyond the Requests
for Admission and depositions being sought here.

                                       5
argument is similar to the Federal Defendants’ attorney’s argument (Dkt. 48

at 21) and underscores why the Defendants’ motions to dismiss should be

denied or discovery should be permitted. The Ninth Circuit has clarified:

      If there are two alternative explanations, one advanced by defendant
      and the other advanced by plaintiff, both of which are plausible,
      plaintiff's complaint survives a motion to dismiss under Rule 12(b)(6).
      Plaintiff's complaint may be dismissed only when defendant's
      plausible alternative explanation is so convincing that plaintiff's
      explanation is implausible. The standard at this stage of the litigation
      is not that plaintiff's explanation must be true or even probable. The
      factual allegations of the complaint need only “plausibly suggest an
      entitlement to relief.”

Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (citation omitted).

      Cottonwood’s explanation that Defendants violated NEPA by failing

to supplement or even consider whether to supplement the NEPA analysis

for the IBMP because of former Superintendent Wenk’s initial actions to

raise the population number is not implausible. In response to

Superintendent Wenk’s statements, MT FWP’s IBMP representative stated

that raising the population number would require additional analysis. Dkt. 27

at 5. The factual allegations plausibly suggest an entitlement to relief and the

motions to dismiss should be denied.

   At the pleading stage, Rule 8(a) “simply calls for enough fact to raise a

reasonable expectation that discovery will reveal evidence to support the

allegations.” Star v. Baca, 652 F.3d 1202, 1217 (9th Cir. 2011) (citation



                                       6
omitted). Cottonwood seeks depositions to determine whether former

Superintendent Wenk did in fact advocate for increasing the bison

population and to discern any actions he may have taken to increase the

population number. Cottonwood seeks to depose Secretary Zinke to discern

any actions he may have taken to prevent former Superintendent Wenk from

increasing the bison population.

      Federal Defendants argue that the allegations in the complaint

regarding former Superintendent Wenk’s newspaper statements do not relate

to any cause of action in the Second Amended Complaint. Feds.’ Brf. at 10.

Superintendent Wenk’s statements relate to Cause of Action Number 4 in

the Second Amended Complaint. Dkt. 46 ¶73. “As the Court wrote in

Twombly, Rule 8(a) does not impose a probability requirement at the

pleading stages; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence to support the allegations.”

Starr, 652 F.3d at 1217 (citation and internal quotation omitted).

Cottonwood therefore seeks to depose Former Superintendent Wenk to

determine his efforts to increase the bison population and Secretary Zinke’s

knowledge of Former Superintendent Wenk’s efforts to increase the bison

population.




                                       7
    III.   Cottonwood has Article III Standing.

    Tribal Intervenors argue that Cottonwood has “failed to demonstrate how

the hazing of bison equates to an ‘injury in fact.’” Dkt. 68 at 7.3 When

reviewing a Rule 12(b) motion to dismiss, courts “presume that general

allegations embrace those specific facts that are necessary to support the

claim.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (citation

omitted). Cottonwood’s second amended complaint alleges that “[h]azing

operations present safety concerns for Cottonwood members and the

public.” Dkt. 46 ¶ 63. In addition, Cottonwood members have submitted

declarations stating bison hazing and quarantine diminishes their opportunity

to view the animals. E.g., Dkt. 14-5 at 1 ¶ 10 (Knight Decl.) (“The hazing of

bison is highly disruptive to my experience and enjoyment of the public




3
 In addition to claiming Cottonwood lacks Article III standing, Defendants
also claim that Cottonwood lacks prudential standing. The U.S. Supreme
Court has held there is “no doubt that ‘recreational use and aesthetic
enjoyment’ are among the sorts of interests [NEPA was] specifically
designed to protect.” Lujan v. National Wildlife Federation, 497 U.S. 871,
886 (1990) (emphasis in original). Thus, Cottonwood’s lawsuit in which its
members have alleged injury to their recreational use of the area to look for
bison and aesthetic enjoyment of the area falls with NEPA’s zone of
interests and Cottonwood has prudential standing.


                                       8
lands in the area”). 4 The Ninth Circuit Court of Appeals has already held

that “the diminished opportunity of the [plaintiff’s] members to view the

northern bison herd in Yellowstone establishes standing to challenge the

[Interagency] bison management plan.” Fund for Animals v. Lujan, 962 F.2d

1391, 1396 (9th Cir. 1992).

      Cottonwood has shown that its members suffer concrete injury-in-fact

to their recreational, conservation, and aesthetic values that is tied to the

State of Montana and Federal Defendants’ hazing and quarantine of

Yellowstone bison. Cottonwood’s injuries may be redressed by

supplemental NEPA analysis, which might reduce hazing and quarantine,

transfer quarantined bison to Fort Peck, or allow more bison on the

landscape for tribal members to hunt and Cottonwood members to enjoy.5



4
  The U.S. Supreme Court has held that a plaintiff does not need to provide
specific facts in an affidavit or declaration regarding injury in fact until it
responds to a motion for summary judgment. Lujan v. Defenders of Wildlife,
504 U.S. 555, 561 (1992). Cottonwood is entitled to rest on the “mere
allegations” in the complaint to support its claims that Defendants violated
NEPA because Defendants did not wait until Summary Judgment to
challenge Cottonwood’s Article III standing. Id. Nonetheless, Cottonwood
has submitted several declarations, the allegations of which must be taken as
true at this stage of the litigation.
5
 Tribal Intervenors also try to argue that Cottonwood’s injuries are not
redressable because the Montana Department of Livestock is no longer a
Defendant. Dkt. 68 at 7. The argument fails because Governor Bullock has
indicated he has “statutory responsibility” to approve any hazing or hunting

                                        9
Of course, Cottonwood does not have to show that the Defendants would

come to a different decision regarding hazing, quarantine, hunting, or

population numbers after completing supplemental NEPA analysis to satisfy

the redressability prong of Article III standing. Cottonwood Environmental

Law Center v. U.S. Forest Service, 789 F.3d 1075, 1079 (9th Cir. 2015)

(cert. denied, 137 S. Ct. 293 (2016)) (citation omitted).

      Tribal intervenors claim that because Cottonwood does not mention

the National Academy of Sciences (“NAS”) paper in its discovery request it

has not “found” standing over the State and Federal Defendants. Dkt. 68 at

7. Cottonwood does not need to discover or find standing for its NAS

claim—it has already established it. Cottonwood has submitted declarations

that state if the Defendants prepared supplemental NEPA analysis they may

decide “to immediately transfer quarantined bison to the Fort Peck Tribes in

light of the new National Academy of Sciences paper that says elk are

transmitting brucellosis far north of the area where bison are allowed to

roam.”) Dkt. 43 at 5 ¶ 28. (Catir Decl.)




plan. See Dkt 54-1 (letter from Governor Bullock to Montana DOL and
FWP instructing them how to move forward with bison hazing).


                                      10
                             CONCLUSION

      For these reasons, the Court should either allow Cottonwood to

complete jurisdictional discovery or deny Defendants’ Motions to Dismiss.

      Respectfully submitted this 10th day of December, 2018.

/s/ John Meyer
JOHN MEYER
Cottonwood Environmental Law Center
P.O. Box 412 Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org

Attorney for Plaintiff




                                    11
                         CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(A), the attached brief is

proportionately spaced, has a typeface of 14 points, and contains 2,390

words, excluding the caption, tables, and certificates of service and

compliance.


/s/ John Meyer
JOHN MEYER
Cottonwood Envtl. Law Center
P.O. Box 412 Bozeman, MT 59771
(406) 546-0149 | Phone
John@Cottonwoodlaw.org

Attorney for Plaintiff


                         CERTIFICATE OF SERVICE

      I hereby certify that on December 10th, 2018 I filed the Response to

Defendants’ Motions to dismiss attached via CM/ECF, which will send

notification of such filing to all attorneys of record.


/s/ John Meyer
JOHN MEYER
Cottonwood Envtl. Law Center
P.O. Box 412 Bozeman, MT 59771
(406) 546-0149 | Phone
John@Cottonwoodlaw.org

Attorney for Plaintiff


                                        12
13
